DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 July 2022 has been entered.
Response to Amendment
Receipt is acknowledged of an amendment filed 7 July 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-17 are pending.
Claims 1 and 12 are amended.
Claim 17 is canceled.
Specification and drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement (IDS) submitted on 7 July 2022, which has been placed of record in the file.  An initialed, signed, and dated copy of the PTO-1449 or PTO-SB-08 form is attached to the Office action.
Interview Summary
The reply filed 7 July 2022 includes a complete and accurate record of the substance of the 27 June 2022 interview.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The subject matter of claim 12 constitutes new matter not disclosed in the originally filed application.  Claim 12 recites “wherein all the attachment features vary in at least one of a height, a width, a length, and a shape relative to each other”.  There is no disclosure in the originally filed application for “all the attachment features vary in a least one of a height, a width, a length, and a shape relative to each other” (emphasis added).  The originally filed application contains no disclosure that all the attachment features vary relative to each other, or what exactly is meant by all attachment features (i.e., all of the attachment features on the adjunct?).  In paragraphs [0221]-[0225], the specification discloses that the “geometry of the attachment features 2622 can vary laterally and/or longitudinally”, that “the attachment features 2622 can vary in at least one of height (e.g., in the x-direction), width (e.g., in the y- direction), length (e.g., in the z-direction), and shape relative to each other”, and that “the height H1 of a first attachment feature 2622a extending from first repeating unit cell 2620a is greater than the height H2 of a second attachment 2622b extending from second repeating unit cell 2620b, and thus the height of the first and second attachment features 2622a, 2622b differ laterally relative to the longitudinal axis LA of the cartridge 2602”.  Thus, the application discloses that the height and shape vary from the first attachment feature to the second attachment feature.  The application does not appear to disclose “all” attachment features vary relative to each other.  Further, Figures 26B and 26C show four attachment features (2622a, 2622b, 2622c, 2622d).  Figure 26A shows more than four attachment features 2622, some of which appear to be the same in height, width, length, and shape.  Thus, the specification and drawings do not appear to disclose all attachment features vary relative to each other since some attachment features are the same as each other.  It is not clear what applicant is attempting to claim.   
The subject matter “wherein all the attachment features vary in at least one of a height, a width, a length, and a shape relative to each other” has not been described in the specification in such a way as to reasonably convey to one skilled in the art how to make and use the invention, since this element of the claims is not clearly identified and identification of this element is based on conjecture.   
Claims 13-17 depend from claim 12 and are likewise rejected.
Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is ambiguous as the meaning of “wherein all the attachment features vary in at least one of a height, a width, a length, and a shape relative to each other” is unclear.  It is not clear what exactly is meant by “all the attachment features vary in at least one of a height, a width, a length, and a shape relative to each other” (emphasis added).  It is not clear if “all” refers to all the attachment features on the adjunct, or something else.  
Clarification and/or correction is required.  
Claims 13-17 depend from claim 12 are likewise rejected.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al. (US Patent No. 10,052,104) in view of Aldridge et al. (US Patent Publ. No. 2012/0241491).
With respect to claim 12, Shelton et al. disclose a stapling assembly ([160]) comprising a cartridge 1200 (fig. 13, [185]) extending from a top surface (tissue supporting deck 1214, fig. 16, [187]) to a bottom surface (fig. 16) that is opposite the top surface, the top surface being a tissue-facing surface with a plurality of recessed channels (wells 1219a, 1219b, 1219c, fig. 14, [187]) defined therein and arranged in longitudinal rows (fig. 14) along a longitudinal axis of the cartridge; a plurality of staples (staples removably stored in the staple cavities 1215a, 1215b, 1215c, fig. 14, [185]) at least partially disposed within the plurality of recessed channels (fig. 14) such that each longitudinal row has a respective frequency of staples, the plurality of staples being configured to be deployed into tissue (the staple drivers eject the staples from the staple cavities, [185]); and a non-fibrous adjunct (layer 1220, fig. 18A, [185]) formed of at least one fused bioabsorbable polymer, and configured to be releasably retained on and extend along a longitudinal axis of the cartridge such that the adjunct can be attached to tissue by the plurality of staples in the cartridge ([191]), the adjunct comprising 122Attorney Docket No.: END9236USNP6/47364-448006USattachment features (projections 1229a, 1229b, 1229c, fig. 18A, [191]) that are coupled to and extend from the adjunct, each attachment feature having a different geometry and located at a predetermined position relative to the plurality of recessed channels 1219a, 1219b, 1219c such that the attachment features are configured to engage ([191]) with at least a portion of the plurality of recessed channels to form a friction fit (the projections are compressed into the wells, [193]) therebetween to thereby retain the non- fibrous adjunct on the cartridge prior to staple deployment (the arrangement of the projections and the wells causes a retention force between the adjunct 1220 and the cartridge, [193]), wherein all the attachment features vary in at least one of a height, a width, a length, and a shape relative to each other.  Shelton et al. disclose that the wells 1219a, 1219b, 1219c (fig. 14, [187]) comprise sidewalls and a lowermost surface (abstract), and therefore the surface features are considered to include a plurality of recessed channels.  Shelton et al. disclose that the adjunct may be formed of a non-fibrous bioabsorbable polymer ([222], [224], [225]) and that the adjunct may be formed of multiple joined layers ([229]), and therefore the adjunct is considered to be a non-fibrous adjunct formed of at least one fused bioabsorbable polymer.  Shelton et al. disclose that the projections 1229a, 1229b, 1229c have a different geometry from each other (triangles and diamond shapes, fig. 18A).  Shelton et al. disclose attachment features (along line segment “a”, Annotated Figure A), in which all of the attachment features (triangle shaped projection, diamond shaped projection) along the line segment “a”  vary in shape relative to each other, and therefore is considered to disclose all the attachment features vary in at least one of a height, a width, a length, and a shape relative to each other.  

    PNG
    media_image1.png
    733
    806
    media_image1.png
    Greyscale

Shelton et al. fail to disclose a plurality of repeating unit cells arranged in longitudinal rows in which each longitudinal row has a frequency of respective repeating unit cells that differ from the frequency of staples and each longitudinal row extends along the longitudinal axis of the cartridge when the adjunct is releasably retained on the cartridge.
Aldridge et al. disclose a stapling assembly (end effector 12, fig. 413) comprising a cartridge 30000 ([0996], fig. 485) and a non-fibrous adjunct (tissue thickness compensator 53020, fig. 485, [1060], adjunct may be nonfibrous, [1096]) formed of at least one fused bioabsorbable polymer ([1005], [1045], [1096]), and the adjunct 53020 including a plurality of repeating unit cells (tubular elements 53080, fig. 485, [1060]) arranged in longitudinal rows (fig. 485) in which each longitudinal row has a frequency of respective repeating unit cells that differ from the frequency of staples ([1059], figs. 484 and 485) and each longitudinal row extends along the longitudinal axis of the cartridge when the adjunct is releasably retained on the cartridge (fig. 485).  Aldridge et al. disclose that the adjunct is an implantable layer that includes the unit cells (tubular elements 53080) which contain a therapeutic agent for rapid release into tissue ([1045]), providing a therapeutic benefit to the stapled tissue.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the stapling assembly of Shelton et al. to include a plurality of repeating unit cells arranged in longitudinal rows in which each longitudinal row has a frequency of respective repeating unit cells that differ from the frequency of staples and each longitudinal row extends along the longitudinal axis of the cartridge when the adjunct is releasably retained on the cartridge, as taught by Aldridge et al., to provide a therapeutic agent for rapid release into tissue to provide a therapeutic benefit to the stapled tissue.    
With respect to claim 13, Shelton et al. disclose the geometry of the plurality of attachment features differs in a lateral direction (triangular projections 1229a differ from laterally positioned diamond shaped projections 1229b, fig. 18A) relative to the longitudinal axis of the cartridge.    
With respect to claim 14, Shelton et al. disclose that the first, second, and third surface features (wells 1219a, 1219b, 1219c, fig. 14, [187]) of the cartridge have first, second and third depths ([187]) that differ ([189]) in the lateral direction, and that the attachment features (projections 1229a, 1229b, 1229c, fig. 18A, [191]) fit snugly in the respective surface features ([191]).  Since Shelton et al. disclose that the surface features are of different heights, and that the attachment features are configured to fit in the respective surface features ([191]), then Shelton et al. implicitly disclose that the attachment features differ in height.  Since a larger depth surface feature and corresponding greater height attachment feature also correspond to a larger tissue gap (a gap between the anvil and the floor of the surface feature), then as best as is understood, Shelton et al. is considered to disclose that the height corresponds to an increase in tissue gap in the lateral direction.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the stapling assembly of Shelton et al. to provide that the plurality of attachment features differ in height in the lateral direction relative to the longitudinal axis of the cartridge, and wherein the height corresponds to an increase in tissue gap in the lateral direction, to provide that the attachment features fit in the surface features, as taught by Shelton et al.  MPEP 2144.01.    
With respect to claim 15, Shelton et al. disclose the plurality of recessed channels (wells 1219a, 1219b, 1219c, fig. 14, [187]) each have a shape (triangular wells 1219a, diamond shaped wells 1219b, triangular wells 1219c) and a height (first, second and third depths ([187]) that differ ([189]) in the lateral direction) that varies in a lateral direction relative to the longitudinal axis of the cartridge.  
With respect to claim 16, Shelton et al. disclose the plurality of attachment features differ in shape (triangular projections 1229a, diamond shaped projections 1229b, triangular projections 1229c) in a lateral direction relative to the longitudinal axis of the cartridge, and wherein the lateral variation of the plurality of attachment features corresponds to the lateral variation of the plurality of surface features (triangular wells 1219a, diamond shaped wells 1219b, triangular wells 1219c).
With respect to claim 17, Shelton et al. disclose the plurality of attachment features differ in geometry in a longitudinal direction (triangular projections 1229a differ from longitudinally positioned diamond shaped projections 1229b, fig. 18A) along the longitudinal axis of the cartridge. 
Response to Arguments
Applicant’s arguments with respect to the objections to claims 1-17 have been fully considered and are persuasive.  The objections to claims 1-17 have been withdrawn. 
Applicant’s arguments with respect to the rejection of claim 12 under 35 U.S.C. 103 over Shelton et al. in view of Aldridge et al. have been fully considered but are not persuasive.
Applicant argues that Shelton et al. does not disclose an adjunct including attachment features where all of the attachment features differ in structure relative to each other.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that all of the attachment features differ in structure relative to each other) are not recited in the rejected claims.  Rather, claim 12 recites “wherein all the attachment features vary in at least one of a height, a width, a length, and a shape relative to each other”.  Claim 12 neither recites nor requires that all of the attachment features differ in structure relative to each other.   Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, Shelton et al. disclose that the projections 1229a, 1229b, 1229c have a different geometry from each other (triangles and diamond shapes, fig. 18A).  Shelton et al. disclose attachment features (along line segment “a”, Annotated Figure A), in which all of the attachment features (triangle shaped projection, diamond shaped projection) along the line segment “a”  vary in shape relative to each other, and therefore is considered to disclose all the attachment features vary in at least one of a height, a width, a length, and a shape relative to each other.  
Applicant further argues that Aldridge et al. fails to cure the deficiencies of Shelton et al. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection of claim 12 under 35 U.S.C. 103 over Shelton et al. in view of Aldridge et al. is still deemed proper.
Applicant has provided no arguments pointing out errors with respect to the rejections of dependent claims 13-17, and these rejections are still deemed proper. 
Allowable Subject Matter
Claims 1-11 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: the subject matter of claim 1 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 1 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“a plurality of attachment features that differ in geometry and extend from at least a number of the plurality of unit cells at predefined positions, the predefined positions corresponding to the plurality of surface features so that the plurality of attachment features can be inserted into and engage with a number of surface features of the plurality of surface features to thereby retain the non-fibrous adjunct to the cartridge prior to staple deployment, wherein the number of the plurality of attachment features is less than the number of the plurality of surface features.”.
The combination of Shelton et al. (US Patent No. 10,052,104) and Vendely et al. (US Patent Publ. No. 2017/0086841) teach a stapling assembly comprising a cartridge 1200 extending from a top surface to a bottom surface that is opposite the top surface, the top surface being a tissue-facing surface with a plurality of surface features (wells 1219a, 1219b, 1219c) defined therein, a plurality of staples disposed within the cartridge, the plurality of staples being configured to be deployed into tissue, and a non-fibrous adjunct (layer 1220) formed of at least one fused bioabsorbable polymer, and configured to be releasably retained on and extend along a longitudinal axis of the cartridge such that the adjunct can be attached to tissue by the plurality of staples in the cartridge, the adjunct comprising a plurality of attachment features (projections 1229a, 1229b, 1229c) that differ in geometry and extend from the adjunct at predefined positions corresponding to the plurality of surface features so that the plurality of attachment features can be inserted into and engage with the plurality of surface features to thereby retain the non-fibrous adjunct to the cartridge prior to staple deployment, and a plurality of unit cells (Vendely et al., structural cells 236, 237, fig. 29, [0305]).  
The difference between the combination of Shelton et al. and Vendely et al. and the claimed subject matter is that Shelton et al. and Vendely et al. do not disclose or teach “a plurality of attachment features that differ in geometry and extend from at least a number of the plurality of unit cells at predefined positions, the predefined positions corresponding to the plurality of surface features so that the plurality of attachment features can be inserted into and engage with a number of surface features of the plurality of surface features to thereby retain the non-fibrous adjunct to the cartridge prior to staple deployment, wherein the number of the plurality of attachment features is less than the number of the plurality of surface features”.  Shelton et al. and Vendely et al. do not disclose or teach a number of attachment features that extend from a number of unit cells, so that the number of attachment features can be inserted into and engage with a number of surface features of the cartridge, wherein the number of attachment features is less than the number of surface features.  The difference between the claimed subject matter and the combination of Shelton et al. and Vendely et al. would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the structure of Shelton et al. and Vendely et al. would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification of the structure of Shelton et al. and Vendely et al. to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure. 
With respect to claims 2-11, these claims depend from claim 1 and are likewise allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                         

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        29 July 2022